Case 2:18-cv-15685-KM-JBC Document 34 Filed 01/15/20 Page 1 of 3 PageID: 118




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

KEITH FINN,                                    )
                                               )
                  Plaintiff                    )
                                               ) Case No.: 2:18-CV-15685-KM-JBC
        v.                                     )
                                               )
CONVERGENT OUTSOURCING et al,                  )
                                               )
                  Defendant                    )
                                               )

    STIPULATION TO STAY CASE PENDING RESOLUTION OF ARBITRATION

        AND NOW, Plaintiff, Keith Finn, by and through his attorneys, and Defendants First

Contact, LLC and Alorica, Inc., by and through their undersigned attorneys, hereby stipulate to

stay the instant action until the resolution of the related private arbitration action, Keith Finn v

Credit One Bank, American Arbitration Association Case No. 01-17-0006-5470.

        A proposed Order reflecting the terms of this stipulation will be submitted along with the

instant filing.

                                              SO STIPULATED:

Date: January 15, 2020                        By: /s/ Jacob U. Ginsburg
                                              Jacob U. Ginsburg, Esquire
                                              Kimmel & Silverman, P.C.
                                              30 E. Butler Avenue
                                              Ambler, PA 19002
                                              215-540-8888
                                              jginsburg@creditlaw.com
                                              Attorney for Plaintiff



                                              /s/ Cindy Salvo
                                              CINDY D. SALVO
                                              THE SALVO LAW FIRM
                                              185 Fairfield Avenue
                                              Suite 3C/3D
Case 2:18-cv-15685-KM-JBC Document 34 Filed 01/15/20 Page 2 of 3 PageID: 119




                                   West Caldwell, NJ 07006
                                   973-226-2220
                                   Fax: 973-900-8800
                                   Email: csalvo@salvolawfirm.com
                                   Attorney for Defendant, Alorica, Inc.


                                   By: /s/ Paul A Grammatico
                                   JONATHAN ROTENBERG
                                   PAUL A. GRAMMATICO (Pro Hac Vice)
                                   KATTEN MUCHIN ROSENMAN LLP
                                   515 S. Flower St., Suite 1000
                                   Los Angeles, CA 90071-2212
                                   213.443.9017
                                   Email: paul.grammatico@kattenlaw.com
                                   Attorney for Defendant, First Contact, LLC
Case 2:18-cv-15685-KM-JBC Document 34 Filed 01/15/20 Page 3 of 3 PageID: 120




                                CERTIFICATE OF SERVICE

       I, Jacob U. Ginsburg, Esquire, do certify on January 15, 2020 served a true and correct

copy of the foregoing stipulation to stay case in the above-captioned matter, upon all counsel of

record via the CM/ECF system.



                                                       By: /s/ Jacob U. Ginsburg
                                                       Jacob U. Ginsburg, Esquire
